

	

		II

		109th CONGRESS

		1st Session

		S. 930

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Grassley (for

			 himself and Mr. Dodd) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and

		  Cosmetic Act with respect to drug safety, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Food and Drug Administration Safety

			 Act of 2005.

		2.Center for Postmarket

			 Drug Evaluation and Research

			(a)In

			 generalChapter V of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by

			 inserting after section 506C the following:

				

					507.Drug safety

						(a)Establishment

				of the Center for Postmarket Drug Evaluation and ResearchThere is established within the Food and

				Drug Administration a Center for Postmarket Drug Evaluation and Research

				(referred to in the section as the Center). The Director of the

				Center shall report directly to the Commissioner of Food and Drugs.

						(b)Duties of the

				Center for Postmarket Drug Evaluation and Research

							(1)Responsibilities

				of directorThe Director of

				the Center shall—

								(A)conduct postmarket risk assessment of drugs

				approved under section 505 of this Act and of biological products licensed

				under section 351 of the Public Health Service Act;

								(B)conduct and improve postmarket surveillance

				of approved drugs and licensed biological products using postmarket

				surveillance programs and activities (including MedWatch), risk-benefit

				analyses, adverse event reports, the scientific literature, any clinical or

				observational studies (including studies required under subsection (d) or (e)),

				and any other resources that the Director of the Center determines

				appropriate;

								(C)determine whether a study is required under

				subsection (d) or (e) and consult with the sponsors of drugs and biological

				products to ensure that such studies are completed by the date, and according

				to the terms, specified by the Director of the Center;

								(D)contract, or require the sponsor of an

				application or the holder of an approved application or license to contract,

				with the holders of domestic and international surveillance databases to

				conduct epidemiologic and other observational studies;

								(E)determine, based on postmarket surveillance

				programs and activities (including MedWatch), risk-benefit analyses, adverse

				event reports, the scientific literature, and any clinical or observational

				studies (including studies required under subsection (d) or (e)), and any other

				resources that the Director of the Center determines appropriate, whether a

				drug or biological product may present an unreasonable risk to the health of

				patients or the general public, and take corrective action if such an

				unreasonable risk may exist;

								(F)make information about the safety and

				effectiveness of approved drugs and licensed biological products available to

				the public and healthcare providers in a timely manner; and

								(G)conduct other activities as the Director of

				the Center determines appropriate to ensure the safety and effectiveness of all

				drugs approved under section 505 and all biological products licensed under

				section 351 of the Public Health Service Act.

								(2)Determination

				of unreasonable riskIn

				determining whether a drug or biological product may present an unreasonable

				risk to the health of patients or the general public, the Director of the

				Center shall consider the risk in relation to the known benefits of such drug

				or biological product.

							(c)Secretarial

				authority

							(1)In

				generalApproval of a drug

				under section 505 of this Act or issuance of a license for a biological product

				under section 351 of the Public Health Service Act may be subject to the

				requirement that the sponsor conduct 1 or more postmarket studies as described

				in subsection (d) or (e) of this section, or other postmarket studies as

				required by the Secretary, to validate the safety and effectiveness of the drug

				or biological product.

							(2)DefinitionFor purposes of this section, the term

				postmarket means—

								(A)with respect to a drug, after approval of

				an application under section 505; and

								(B)with respect to a biological product, after

				licensure under section 351 of the Public Health Service Act.

								(d)Preapproval

				review

							(1)Review of

				application

								(A)In

				general

									(i)ReviewAt any time before a drug is approved under

				section 505 of this Act or a biological product is licensed under section 351

				of the Public Health Service Act, the Director of the Center shall review the

				application (or supplement to the application), and any analyses associated

				with the application, of such drug or biological product.

									(ii)Effect of

				approval or licensureThe

				approval of a drug under section 505 or the licensure of a biological product

				under such section 351 shall not affect the continuation and completion of a

				review under clause (i).

									(B)LimitationIn no case shall the review under

				subparagraph (A) delay a decision with respect to an application for a drug

				under section 505 of this Act or for a biological product under section 351 of

				the Public Health Service Act.

								(2)Result of

				reviewThe Director of the

				Center may, based on the review under paragraph (1)—

								(A)require that the sponsor of the application

				agree to conduct 1 or more postmarket studies to determine the safety or

				effectiveness of a drug or biological product, including such safety or

				effectiveness as compared to other drugs or biological products, to be

				completed by a date, and according to the terms, specified by the Director of

				the Center; or

								(B)contract, or require the sponsor of the

				application to contract, with a holder of a domestic or an international

				patient database to conduct 1 or more epidemiologic or other observational

				studies.

								(e)Postmarketing

				studies of drug safety

							(1)In

				generalAt any time after a

				drug is approved under section 505 of this Act or a biological product is

				licensed under section 351 of the Public Health Service Act, the Director of

				the Center, may—

								(A)require that the holder of an approved

				application or license conduct 1 or more studies to determine the safety or

				effectiveness of such drug or biological product, including such safety and

				effectiveness as compared to other drugs or biological products, to be

				completed by a date, and according to the terms, specified by such Director;

				or

								(B)contract, or require the holder of the

				approved application or license to contract, with a holder of a domestic or an

				international patient database to conduct 1 or more epidemiologic or other

				observational studies.

								(2)Review of

				outstanding studiesNot later

				than 90 days after the date of enactment of the Food and Drug Administration

				Safety Act of 2005, the Director of the Center shall—

								(A)review and publish a list in the Federal

				Register of any postmarketing studies outstanding on the date of enactment of

				the Food and Drug Administration Safety Act of 2005; and

								(B)as the Director determines appropriate,

				require the sponsor of a study described in subparagraph (A) to conduct such

				study under this subsection.

								(f)Publication of

				progress reports and completed studies

							(1)In

				generalThe Director of the

				Center shall require that the sponsor of a study under subsection (d) or (e)

				submit to the Secretary—

								(A)not less frequently than every 90 days, an

				up-to-date report describing the progress of such study; and

								(B)upon the completion date of such study, the

				results of such study.

								(2)Completion

				dateFor purposes of this

				section, the completion date of such study shall be determined by the Director

				of the Center.

							(g)Determinations

				by Director

							(1)Results of

				studyThe Director of the

				Center shall determine, upon receipt of the results of a study required under

				subsection (d) or (e)—

								(A)whether the drug or biological product

				studied may present an unreasonable risk to the health of patients or the

				general public; and

								(B)what, if any, corrective action under

				subsection (k) shall be taken to protect patients and the public health.

								(2)Results of

				evidenceThe Director of the

				Center may, at any time, based on the empirical evidence from postmarket

				surveillance programs and activities (including MedWatch), risk-benefit

				analyses, adverse event reports, the scientific literature, any clinical or

				observational studies (including studies required under subsection (d) or (e)),

				or any other resources that the Director of the Center determines

				appropriate—

								(A)make a determination that a drug or

				biological product may present an unreasonable risk to the health of patients

				or the general public; and

								(B)order a corrective action under subsection

				(k) be taken to protect patients and the public health.

								(3)Required

				consultation and considerationsBefore making a determination under

				paragraph (2), ordering a study under subsection (d) or (e), or taking a

				corrective action under subsection (k), the Director of the Center

				shall—

								(A)consult with the Director of the Center for

				Drug Evaluation and Research or the Director of the Center for Biologics

				Evaluation and Research, as appropriate; and

								(B)consider—

									(i)the benefit-to-risk profile of the drug or

				biological product;

									(ii)the effect that a corrective action, or

				failure to take corrective action, will have on the patient population that

				relies on the drug or biological product; and

									(iii)the extent to which the drug or biological

				product presents a meaningful therapeutic benefit as compared to other

				available treatments.

									(h)Public

				informationPeriodically, but

				not less often than every 90 days, the Secretary shall make available to the

				public, by publication in the Federal Register and posting on an Internet

				website, the following information:

							(1)Studies required under subsection (d) or

				(e) including—

								(A)the type of study;

								(B)the nature of the study;

								(C)the primary and secondary outcomes of the

				study;

								(D)the date the study was required under

				subsection (d) or (e) or was agreed to by the sponsor;

								(E)the deadline for completion of the study;

				and

								(F)if the study has not been completed by the

				deadline under subparagraph (E), a statement that explains why.

								(2)The periodic progress reports and results

				of completed studies described under subsection (f).

							(3)Any determinations made by the Director of

				the Center under subsection (g), including—

								(A)reasons for the determination, including

				factual basis for such determination;

								(B)reference to supporting empirical data;

				and

								(C)an explanation that describes why contrary

				data is insufficient.

								(i)Drug advisory

				committeeThe Drug Safety and

				Risk Management Drugs Advisory Committee within the Center of the Food and Drug

				Administration shall—

							(1)meet not less frequently than every 180

				days; and

							(2)make recommendations to the Director of the

				Center with respect to—

								(A)which drugs and biological products should

				be the subject of a study under subsection (d) or (e);

								(B)the design and duration for studies under

				subsection (d) or (e);

								(C)which drugs and biological products may

				present an unreasonable risk to the health of patients or the general public;

				and

								(D)appropriate corrective actions under

				subsection (k).

								(j)Penalties

							(1)In

				generalIf the Secretary

				determines, after notice and opportunity for an informal hearing, that a

				sponsor of a drug or biological product or other entity has failed to complete

				a study required under subsection (d) or (e) by the date or to the terms

				specified by the Secretary under such subsection, the Secretary may order such

				sponsor or other entity to—

								(A)complete the study in a specified

				time;

								(B)revise the study to comply with the terms

				specified by the Secretary under subsection (d) or (e); or

								(C)pay a civil penalty.

								(2)Amount of

				penalties

								(A)In

				generalThe civil penalty

				ordered under paragraph (1) shall be $250,000 for the first 30-day period after

				the date specified by the Secretary that the study is not completed, and shall

				double in amount for every 30-day period thereafter that the study is not

				completed.

								(B)LimitationIn no case shall a penalty under

				subparagraph (A) exceed $2,000,000 for any 30-day period.

								(3)Notification of

				penaltyThe Secretary shall

				publish in the Federal Register any civil penalty ordered under this

				subsection.

							(k)Result of

				determination

							(1)In

				generalIf the Director of

				the Center makes a determination that a drug or biological product may present

				an unreasonable risk to the health of patients or the general public under

				subsection (g), such Director shall order a corrective action, as described

				under paragraph (2).

							(2)Corrective

				actionsThe corrective action

				described under subsection (g)—

								(A)may include—

									(i)requiring a change to the drug or

				biological product label by a date specified by the Director of the

				Center;

									(ii)modifying the approved indication of the

				drug or biological product to restrict use to certain patients;

									(iii)placing restriction on the distribution of

				the drug or biological product to ensure safe use;

									(iv)requiring the sponsor of the drug or

				biological product or license to establish a patient registry;

									(v)requiring patients to sign a consent form

				prior to receiving a prescription of the drug or biological product;

									(vi)requiring the sponsor to monitor sales and

				usage of the drug or biological product to detect unsafe use;

									(vii)requiring patient or physician education;

				and

									(viii)requiring the establishment of a risk

				management plan by the sponsor; and

									(B)shall include the requirements with respect

				to promotional material under subsection (l)(1).

								(3)Penalties

								(A)In

				generalIf the Secretary

				determines, after notice and opportunity for an informal hearing, that a

				sponsor of a drug or biological product has failed to take the corrective

				action ordered by the Director of the Center under this subsection or has

				failed to comply with subsection (l)(2), the Secretary may order such sponsor

				to pay a civil penalty.

								(B)Amount of

				penalties

									(i)In

				generalThe civil penalty

				order under subparagraph (A) shall be $250,000 for the first 30-day period that

				the sponsor does not comply with the order under paragraph (1), and shall

				double in amount for every 30-day period thereafter that the order is not

				complied with.

									(ii)LimitationIn no case shall a penalty under clause (i)

				exceed $2,000,000 for any 30-day period.

									(C)Notification of

				penaltyThe Secretary shall

				publish in the Federal Register any civil penalty ordered under this

				paragraph.

								(l)Promotion

				material

							(1)Safety

				issueIf the Director of the

				Center makes a determination that a drug or biological product may present an

				unreasonable risk to the health of patients or the general public under

				subsection (g), such Director, in consultation with the Division of Drug

				Marketing, Advertising, and Communications of the Food and Drug Administration,

				shall—

								(A)notwithstanding section 502(n), require

				that the sponsor of such drug or biological product submit to the Director of

				the Center copies of all promotional material with respect to the drug or

				biological product not less than 30 days prior to the dissemination of such

				material; and

								(B)require that all promotional material with

				respect to the drug or biological product include certain disclosures, which

				shall be displayed prominently and in a manner easily understood by the general

				public, including—

									(i)a statement that describes the unreasonable

				risk to the health of patients or the general public as determined by the

				Director of the Center;

									(ii)a statement that encourages patients to

				discuss potential risks and benefits with their healthcare provider;

									(iii)a description of the corrective actions

				required under subsection (k);

									(iv)where appropriate, a statement explaining

				that there may be products available to treat the same disease or condition

				that present a more favorable benefit-to-risk profile, and that patients should

				talk to their healthcare provider about the risks and benefits of alternative

				treatments;

									(v)a description of any requirements of

				outstanding clinical and observational studies, including the purpose of each

				study; and

									(vi)contact information to report a suspected

				adverse reaction.

									(2)New products;

				outstanding studiesFor the

				first 2-year period after a drug is approved under section 505 of this Act or a

				biological product is licensed under section 351 of the Public Health Service

				Act, and with respect to drugs and biological products for which there are

				outstanding study requirements under subsection (d) or (e), the Director of the

				Center, in consultation with the Division of Drug Marketing, Advertising, and

				Communications of the Food and Drug Administration, shall—

								(A)notwithstanding section 502(n), require

				that the sponsor of such drug or biological product submit to the Director of

				the Center copies of all promotional material with respect to the drug or

				biological product not less than 30 days prior to the dissemination of such

				material; and

								(B)require that all promotional material with

				respect to the drug or biological product include certain disclosures, which

				shall be displayed prominently and in a manner easily understood by the general

				public, including—

									(i)a statement explaining that the drug or

				biological product is newly approved or licensed or the subject of outstanding

				clinical or observational studies, as the case may be, and, as a result, not

				all side effects or drug interactions may be known;

									(ii)the number of people in which the drug or

				biological product has been studied and the duration of time during which the

				drug or biological product has been studied;

									(iii)a statement that encourages patients to

				discuss the potential risks and benefits of treatment with their healthcare

				provider;

									(iv)a description of any requirements of

				outstanding clinical and observational studies, including the purpose of each

				study; and

									(v)contact information to report a suspected

				adverse reaction.

									(3)Effect of

				voluntary submissionParagraphs (1)(A) and (2)(A) shall not

				apply to the sponsor of a drug or biological product if such sponsor has

				voluntarily submitted to the Division of Drug Marketing, Advertising, and

				Communications of the Food and Drug Administration all promotional material

				with respect the drug or biological product prior to the dissemination of such

				material.

							(m)Withdrawal or

				suspension of approval or licensure

							(1)In

				generalThe Director of the

				Center, may withdraw or suspend approval of a drug or license of a biological

				product using expedited procedures (as prescribed by the Secretary in

				regulations promulgated not later than 1 year after the date of enactment of

				the Food and Drug Administration Safety Act of 2005, which shall include an

				opportunity for an informal hearing) after consultation with the Director of

				Center for Drug Evaluation and Research or the Director of the Center for

				Biologics Evaluation and Research, as appropriate, and any other person as

				determined appropriate by the Director of the Center, if—

								(A)the Director of the Center makes a

				determination that the drug or biological product may present an unreasonable

				risk to the health of patients or the general public, and that risk cannot be

				satisfactorily alleviated by a corrective action under subsection (k);

				or

								(B)the sponsor fails to comply with an order

				or requirement under this section.

								(2)Public

				informationThe Secretary

				shall make available to the public, by publication in the Federal Register and

				posting on an Internet website, the details of the consultation described in

				paragraph (1), including—

								(A)the reason for the determination to

				withdraw, suspend, or failure to withdraw or suspend, approval for the drug or

				licensure for the biological product;

								(B)the factual basis for such

				determination;

								(C)reference to supporting empirical

				data;

								(D)an explanation that describes why contrary

				data is insufficient; and

								(E)the position taken by each individual

				consulted.

								(n)Effect of

				sectionThe authorities

				conferred by this section shall be separate from and in addition to the

				authorities conferred by section 505B.

						(o)Administration

				of sectionThe provisions of

				this section shall be carried out by the Secretary, acting through the Director

				of the

				Center.

						.

			(b)MisbrandingSection 502 of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 352) is amended by inserting after subsection (j) the

			 following:

				

					(k)If it is a drug or biological product for

				which the sponsor of an application or holder of an approved application or

				license has not complied with an order or requirement under section

				507.

					.

			(c)Report on

			 DevicesNot later than 6

			 months after the date of enactment of this Act, the Secretary of Health and

			 Human Services, in consultation with the Commissioner of Food and Drugs, the

			 Director of the Center for Postmarket Drug Evaluation and Research, and the

			 Director of the Center for Devices and Radiological Health, shall submit to

			 Congress a report that—

				(1)identifies deficiencies in the current

			 process of postmarket surveillance of devices approved under the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 321 et seq.);

				(2)includes recommendations on ways to improve

			 deficiencies of postmarket surveillance of devices; and

				(3)identifies the changes in authority needed

			 to make those improvements, recognizing the legitimate differences between

			 devices and other medical products regulated by the Food and Drug

			 Administration.

				(d)Transfer of

			 functionsThe functions and

			 duties of the Office of Drug Safety, including the Drug Safety and Risk

			 Management Drugs Advisory Committee, of the Food and Drug Administration on the

			 day before the date of enactment of this Act shall be transferred to the Center

			 for Postmarket Drug Evaluation and Research established under section 507 of

			 the Federal Food, Drug, and Cosmetic Act (as added by this section). The Center

			 for Postmarket Drug Evaluation and Research shall be a separate entity within

			 the Food and Drug Administration and shall not be an administrative office of

			 the Center for Drug Evaluation and Research or the Center for Biologics

			 Evaluation and Research.

			(e)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this Act (and the amendments made by

			 this Act)—

				(1)$50,000,000 for fiscal year 2006;

				(2)$75,000,000 for fiscal year 2007;

				(3)$100,000,000 for fiscal year 2008;

				(4)$125,000,000 for fiscal year 2009;

			 and

				(5)$150,000,000 for fiscal year 2010.

				

